DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on May 25, 2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Response to Amendment
3.	The amendments to the claims and rebuttal arguments filed on July 22, 2021 have been fully considered, however, they are not sufficient to overcome the outstanding rejections.  See explanation below.
	Claim 2 was previously rejected under 35 USC 112 4th paragraph for failing to further limit the subject matter of the claim upon which it depends.  For example, compound 51151 corresponds to a compound of Formula I having R2=-CH2-thiazole.  However, claim 1 does not allow for variable R2 to be -CH2-thiazole.  Applicants argue that the compounds 51151 and 51731 contain R2=-CH2-thiazole or 
    PNG
    media_image1.png
    73
    114
    media_image1.png
    Greyscale
.  This argument is fully considered, however, it is found to support the ground of rejection.  Claim 1 does not allow for either embodiment noted by Applicants.  For this reason, claim 2 remains rejected under 35 USC 112 4th paragraph.
	The claims were previously rejected under 35 USC 102(a)(1) as being anticipated by RN 2160558-76-7.  The compound has a date that is earlier than the effective filing date of the instant application.  Since Applicants have not provided an English language translation of the earlier dated priority document, the instant claims cannot be granted the earlier date.  Applicants argue that an English language translation is not necessary to determine support because the certain definitions of the variables as well as specific compounds are illustrated.  This argument has been fully considered, however, it is not found to be persuasive.  Claim 1 has various definitions whose support cannot be ascertained because the definitions in the priority document, if present, are provided in Chinese.  For this reason, the 35 USC 102 rejection is maintained.  Claim 1 and 2 remain rejected.
4.	Notwithstanding non-allowability of the generic claims, the search and examination was extended to the full scope of newly added claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626